Citation Nr: 0213099	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-27 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an effective date prior to May 2, 2000, 
for the grant of a 20 percent rating for the service-
connected patellofemoral syndrome, left knee.

2.  Entitlement to an increased rating for the service-
connected patellofemoral syndrome, left knee, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for the service-
connected patellofemoral syndrome, right knee, currently 
evaluated as 10 percent disabling.  

(The issues of entitlement to service connection for hearing 
loss and entitlement to an increased rating for the service-
connected low back disability will be the subjects of a later 
decision.)




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1986 to March 1990, 
and from January to February 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 1997 and September 2000 rating decisions 
by the RO. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for hearing loss, and 
entitlement to an increased rating for the service-connected 
low back disability pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  

The case was remanded by the Board to the RO in August 1999 
and December 2000 for additional development of the record.


FINDINGS OF FACT

1.  In a September 2000 rating action, an increased rating to 
20 percent was granted for the service-connection 
patellofemoral syndrome, left knee, effective on May 2, 2000.  

2.  The veteran is shown to have likely manifested the 
symptomatology required for a 20 percent rating for the 
service-connected patellofemoral syndrome, left knee since he 
filed his claim for an increased rating in January 1997.  

3.  The service-connected patellofemoral syndrome of the left 
knee is shown to be manifested by complaints of pain with 
related crepitus and moderate varus instability, but more 
than a moderate functional limitation is not demonstrated; 
neither recurrent subluxation nor cartilage damage with 
frequent episodes of locking and effusion is shown; and there 
is no objective x-ray evidence of degenerative changes.  

4.  The service-connected patellofemoral syndrome of the 
right knee is shown to be manifested by complaints of pain 
with related crepitus and mild varus instability, but more 
than a mild functional limitation is not demonstrated; 
neither recurrent subluxation nor cartilage damage with 
frequent episodes of locking and effusion is shown; and there 
is no objective x-ray evidence of degenerative changes.  



CONCLUSION OF LAW

1.  An earlier effective date of January 14, 1997, for the 
assignment of a 20 percent rating for the service-connected 
patellofemoral syndrome, left knee is warranted. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002; 38 C.F.R. §§  
3.400, 4.71a, including Diagnostic Code 5257 (2001).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected patellofemoral syndrome, 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a including Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261 (2001).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected patellofemoral syndrome, 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a including Diagnostic Codes 5003, 5010, 5257, 
5259, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for patellofemoral syndrome of the right 
and left knees was originally granted in an April 1992 rating 
decision.  At that time, a 10 percent rating was assigned for 
each knee, effective on March 17, 1990.  

In January 1997, the veteran submitted a claim for increased 
ratings for the service-connected patellofemoral syndrome of 
the right and left knees, received at the RO on January 14, 
1997.  In a February 1997 rating decision, the RO denied the 
veteran's claims for increase.  The veteran timely appealed 
that determination.  

A review of the outpatient treatment records dating back to 
1996 show that the veteran continued to complain of 
persistent knee pain.  In a November 1996 handwritten 
progress note, the doctor noted mild para-patella swelling on 
the left with patella crepitus and tenderness, mild lateral 
joint line tenderness, and mild lateral collateral ligament 
laxity.  December 1996 x-ray studies of both knees was within 
normal limits.  A January 1997 magnetic resonance imaging 
(MRI) of the left knee was negative, as there was no evidence 
of medial meniscus tear; the medial and lateral menisci, 
anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments, and patellar tendon were normal.  There 
was no joint effusion.

On VA examination in May 1998, there was no swelling, 
erythema or warmth noted in either knee.  He had 0 to 140 
degree range of motion of both knees.  There was no evidence 
of collateral cruciate ligament instability of either knee.  
There was a positive sag sign on the left, but a negative 
posterior drawer and a negative external rotation test.  The 
examiner noted that there may be a subtle finding of a 
posterolateral corner and/or posterior cruciate ligament 
injury.  Both knees exhibited patellofemoral crepitations, 
but there was no alteration and normal patellar tracking.  
The impression was that of bilateral patellofemoral syndrome 
with a question of posterolateral corner injury of the left 
knee.  

The veteran's private doctor submitted a statement in August 
1998 noting that the veteran had osteoarthritis in the knee 
and reported the same in an October 1999 treatment note.

The veteran was afforded another VA examination in May 2000.  
Examination of the knees appeared normal in the standing 
position.  Gait was normal.  The veteran was able to extend 
both knees to 0 degrees and flex the knees from 0 to 115 
degrees.  There was mild varus instability of the right knee 
and moderate valgus instability of the left knee.  There was 
5 mm. of anterior displacement with a firm end point on both 
knees on the Lachman's test.  Posterior drawer test was 
negative bilaterally.  There was no crepitance on motion of 
the knees and there was no evidence of effusion.  There was 
posteromedial right joint line tenderness and posteromedial 
and posterolateral joint line tenderness on the left.  The 
examiner opined that the severity of the patella femoral 
syndrome of both knees was mild.  The examiner also noted 
that the veteran had some varus and valgus instability of the 
knees, mild on the right and moderate on the left.  

VA X-ray studies in May 2000 were negative for both knees.

In a September 2000 rating decision, the RO granted an 
increased rating to 20 percent for the service-connected 
patellofemoral syndrome, left knee, effective on May 2, 2000, 
the date of the last VA examination.  The RO found that the 
May 2, 2000, VA examination was the first evidence showing an 
increase in the instability of the veteran's left knee. 

The veteran timely appealed that determination, asserting 
that he is entitled to an effective date prior to May 2, 2000 
for grant of an increased rating to 20 percent for the 
service-connected patellofemoral syndrome, left knee.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of an increased rating for 
the service-connected patellofemoral syndrome, left knee 
remains in appellate status.  

The case was again remanded in December 2000 for additional 
development of the record, to include another VA examination 
of the knees.  

At VA examination in February 2001 noted continued complaints 
of bilateral knee pain.  Examination of both knees 
demonstrated no effusion.  He had 0 to 135 degrees of flexion 
bilaterally.  He had tenderness to palpation under the medial 
patellar facet, right greater than left.  He had a moderate 
patellofemoral crepitation with motion on the right and 
minimal patellofemoral crepitation on the left.  He had no 
varus or valgus anterior or posterior instability.  He had a 
negative Lachman's, negative McMurray's and negative pivot 
shift.  The impression was that of chondromalacia patella, 
right greater than left.  There was no evidence of 
ligamentous laxity or instability noted in his knees.  

February 2001 X-ray studies of both knees were normal.  Joint 
spaces were well preserved.  No bony abnormalities were 
identified and no effusions were seen.  

I.  Effective Date

Except as otherwise provided, the effective date for an 
increased evaluation will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2001).  The effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2001).  

In this case, the RO determined that the date of the May 2000 
VA examination was the date that entitlement to an increased 
rating arose as an increase in severity was not previously 
factually ascertainable.  The Board disagrees.  As noted 
hereinabove, outpatient treatment records dating back to 1996 
show that the veteran persistently complained of increased 
pain in the knees and that a November 1996 handwritten 
progress note noted mild para-patella swelling on the left 
with patella crepitus and tenderness, mild lateral joint line 
tenderness, and mild lateral collateral ligament laxity.  
Moreover, the Board finds that the findings at the May 2000 
VA examination served to confirm the veteran's assertions 
made at the time of the filing of his claim for increase.  

The evidence of record supports a grant of 20 percent for the 
service-connected patellofemoral syndrome, left knee 
effective from the date the claim was received at the RO on 
January 14, 1997.

As the Board finds that the medical evidence establishes that 
the veteran likely had manifested the symptomatology required 
for the 20 percent rating for the service-connected 
patellofemoral syndrome, left knee at the time he had filed 
his claim for increased compensation on January 14, 1997, the 
20 percent evaluation should be assigned effective from that 
date.

II.  Increased ratings

The veteran asserts that his service-connected patellofemoral 
syndrome left knee and right knee is severe enough to warrant 
a rating in excess of 20 percent for the left knee and a 
rating in excess of 10 percent for the right knee.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  In 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

The veteran's right and left knee disabilities are rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
Diagnostic Code 5257 for other impairment of the knee, a 10 
percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.   A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

The Board has considered other diagnostic codes relative to 
the knees.  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

In this case, the medical findings in the recent VA 
examinations indicated that the veteran had a range of motion 
from 0 to 115 degrees of flexion bilaterally and 0 degrees of 
extension in May 2000 and from 0 to 135 degrees of flexion 
bilaterally in February 2001.  Based on the rating schedule 
for limitation of motion of the knee as listed hereinabove, 
this stated range of motion would not reflect a compensable 
loss of movement.  

However, the Board must address whether the veteran's 
bilateral knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  Here, based on his 
evaluations, the examiners opined that the veteran had only 
mild instability with crepitus on the right and moderate 
instability with crepitus on the left.  Although the 
veteran's private doctor noted that the veteran had 
osteoarthritis of the knee, the objective x-ray evidence 
contradicts this statement.  X-ray studies in May 2000 and 
February 2001 were entirely negative for findings of 
arthritis in either knee.  This disability picture, in the 
Board's opinion, is reflective of no more than mild 
functional loss of motion due to pain for the right knee and 
moderate functional loss of motion due to pain for the left 
knee.  

Neither subluxation nor ankylosis of the knees was noted.  
Furthermore, there was no evidence of damage of semilunar 
cartilage of either knee with frequent episodes of locking or 
joint effusion.

Based on a review of the evidence in this case, the Board 
finds that a rating in excess of 10 percent for the right 
knee and that a rating in excess of 20 percent for the left 
knee is not warranted.  The objective medical evidence shows 
findings consistent with mild disability of the right knee 
and moderate disability of the left knee, consistent with the 
currently assigned ratings of 10 percent for the right knee 
and 20 percent of the left knee .  The medical evidence of 
record does not show that higher ratings are warranted based 
on limitation of motion, functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement 
of a joint.

Furthermore, the Board notes that an additional rating for 
arthritis is not warranted as the medical evidence of record 
does not show objective evidence of arthritis in either knee.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The record reflects that the veteran 
has not required frequent hospitalization for disabilities at 
issue and that the manifestations of the disabilities are 
those contemplated by the schedular criteria.  In sum there 
is no indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted. 

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remands, informed the appellant of the evidence 
needed to support his claim.  VA has met its duty to inform 
the appellant.  The Board concludes that the discussions in 
the RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remands informed 
the appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  He was advised 
of the evidence necessary to substantiate his claim.  

Moreover, the veteran was notified of the VCAA and what 
evidence was necessary to substantiate his claims in a letter 
from the RO dated in May 2001.  Hence, a remand for the RO to 
address the VCAA again would serve no useful purpose.  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  For the reasons set forth, 
the Board believes that the appellant has been given ample 
opportunity to provide evidence and argument in support of 
her claim.  


ORDER

An effective date of January 14, 1997 for the assignment of a 
20 percent rating for the service-connected patellofemoral 
syndrome, left knee is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  

An increased rating in excess of 20 percent for the service-
connected patellofemoral syndrome, left knee is denied.

An increased rating in excess of 10 percent for the service-
connected patellofemoral syndrome, right knee is denied.  



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

